number release date internal_revenue_service index number ------------------------------------------ -------------------------------------------- ------------------------------------------ ------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number -------------------- refer reply to cc corp b02 plr-106472-06 date august -------------------------------------------- ------------------ ------------------------------- ------------ ---------------------------- ----------------------- ----------------------- ---------------- ---------------- ------------------------------------------------------- ----------------------- ------------------------- -------------------------- ------------------------------------- --------------------------------------- ----------------------------- distributing state x business an individuals a b c controlled qsub1 qsub2 qsub3 qsub4 qsub5 busine sec_1 busine sec_2 busine sec_3 dear -------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the relevant information provided in your request and in correspondence of date date date and date is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by penalties of perjury statements executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process plr-106472-06 in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the transaction described below satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations whether the distribution described below is used principally as a device for the distribution of earnings_and_profits of distributing or controlled or both see sec_355 of the i r c and sec_1_355-2 or whether any distribution described below is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing or controlled see sec_355 and sec_1_355-7 statement of facts distributing is a state x subchapter_s_corporation that uses the accrual_method of accounting and has been engaged in business an in three locations through wholly owned qsubs in state x for more than five years qsub means a corporation intended to be a qualified_subchapter_s_subsidiary individuals a b and c each own one-third of distributing’s voting common_stock which is the only stock of distributing that is issued and outstanding distributing owns all of the stock of qsub1 qsub2 and qsub3 qsub1 and qsub2 each own one-half of qsub4 qsub2 owns qsub5 the financial information submitted by distributing indicates that business an has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years qsub1 qsub2 and qsub3 are each engaged in businesse sec_1 and respectively at different locations qsub4 owns realty used in busine sec_1 and qsub5 owns realty used in businesse sec_2 and a b and c desire to provide for continuity in the management and operation of businesse sec_1 and and qsub4 proposed transaction in order to achieve that goal the following transaction has been proposed to separate the ownership and conduct of busine sec_1 from distributing i qsub4 will distribute its assets leased to and used in busine sec_3 to a new corporation x which will become a qsub qsub6 of qsub3 ii qsub2 will contribute fifty percent of the issued and outstanding_stock in qsub4 to qsub4 which will then retire such stock leaving qsub1 as the sole stockholder of qsub4 iii distributing will distribute all of the stock of qsub1 controlled to a in exchange for all of a’s stock of distributing the distribution or split-off within one year of the issuance of this letter plr-106472-06 iv ownership of the stock of controlled by a will result in the disqualification of controlled and its subsidiary controlled sub formerly qsub4 as qsubs and a deemed contribution contribution of their assets and liabilities to a new corporation controlled followed by a deemed contribution from controlled to a new corporation controlled sub of qsub4’s assets and liabilities representations the parties have made the following representations concerning the proposed transaction a distributing controlled a b and c each will pay its his or her own expenses if any incurred in the transaction b no part of the consideration to be distributed by distributing will be received by a as a creditor employee or in any capacity other than that of a shareholder of distributing c following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees d the split-off is being carried out for the following business_purpose to retain management in respect of busine sec_1 and qsub4 to facilitate the attraction of new management to busine sec_1 and to avoid management operational and business issues caused by the admission to management of new owners within the same s_corporation group the distribution of the controlled stock in the split-off is motivated in whole or substantial part by that business_purpose e the split-off will not be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both f the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equal or exceed the sum of any liabilities assumed as determined under sec_357 by controlled and any liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred g the total adjusted_basis and the fair_market_value of the assets transferred to controlled sub by controlled each equal or exceed the sum of any liabilities plr-106472-06 assumed as determined under sec_357 by controlled sub and any liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred h no two parties to the transaction are investment companies as defined in sec_368 and iv i the five years of financial information submitted on behalf of distributing and its qualified subchapter_s subsidiaries represent present operations and there have been no substantial operational changes since the date of the last financial statements submitted j there is no plan or intention to liquidate distributing controlled or controlled sub to merge any such corporation with any other corporation or to sell or otherwise dispose_of the assets of any such corporation after the transaction except in the ordinary course of business k payments made in all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length l the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing fifty percent or more of the total combined voting power of all classes of either distributing’s or controlled’s stock entitled to vote or stock possessing fifty percent or more of the total value of all classes of stock of either distributing or controlled m for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing fifty percent or more of the total combined voting power of all classes of distributing stock entitled to vote or fifty percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and d during the five year period determined after applying sec_355 ending on the distribution date n for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing fifty percent or more of the total combined voting power of all classes of controlled stock entitled to vote or fifty percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and d during the five year period determined after applying sec_355 ending on the distribution date plr-106472-06 or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and d during the five year period determined after applying sec_355 ending on the distribution date o the fair_market_value of the controlled stock and other consideration to be received by a a shareholder of distributing will be approximately equal to the fair_market_value of distributing stock surrendered by a in the exchange p after the distribution controlled will elect to be an s_corporation within the meaning of sec_1361 and controlled sub formerly qsub4 will seek approval as a qsub pursuant to sec_1361 rulings based solely on the information submitted and the representations set forth above we rule as follows with respect to the proposed contribution and distribution the contribution followed by the distribution will be a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled upon the contribution in exchange for controlled stock sec_1032 the distribution by qsub4 of the assets leased to and used by qsub3 to qsub6 will be disregarded for federal tax purposes sec_1361 and reg sec_1_1361-4 the contribution by qsub2 of fifty percent of the issued and outstanding_stock in qsub4 to qsub4 and its retirement will be disregarded for federal tax purposes sec_1361 and reg sec_1_1361-4 the basis of each asset received by controlled will equal the basis of such asset in the hands of distributing immediately prior to the contribution sec_362 controlled’s holding_period for each asset received in the contribution will include the period during which such asset was held by distributing sec_1223 distributing will recognize no gain_or_loss on the distribution sec_361 plr-106472-06 a will recognize no gain_or_loss and no amount will be included in a’s income upon the receipt of the controlled stock in the split-off sec_355 the aggregate basis of the controlled stock in the hands of a will equal the aggregate basis in the distributing stock surrendered by a in the exchange sec_358 the holding_period of controlled stock received by a in the distribution will include the holding_period of the distributing stock exchanged therefor provided that such distributing stock is held as a capital_asset on the date of the distribution sec_1223 distributing’s distribution of all its controlled stock to a will cause a termination of the qsub election of controlled because controlled will cease to be a wholly owned subsidiary of an s_corporation as a result controlled will be treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before the termination from distributing in exchange for the stock of controlled reg sec_1_1361-5 distributing’s distribution of all its controlled stock to a will cause a termination of the qsub election of qsub4 because it will cease to be a wholly owned subsidiary of an s_corporation as a result controlled sub formerly qsub4 will be treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before the termination from controlled in exchange for stock of controlled sub sec_1_1361-5 controlled sub’s formation and its acquisition of assets and assumption_of_liabilities from controlled will be deemed to have occurred after the termination of controlled’s qsub election controlled’s formation and controlled’s acquisition of assets and assumption_of_liabilities from distributing reg sec_1_1361-5 no gain_or_loss will be recognized by controlled on the deemed transfer of property and liabilities to controlled sub in exchange for controlled sub stock sec_351 and sec_357 the aggregate basis in controlled sub stock received by controlled will be the same as its aggregate basis in the property transferred sec_358 the holding_period in the controlled sub stock received by controlled will include the period during which controlled the property transferred provided that such property was held as a capital_asset at the time of the transfer sec_1223 plr-106472-06 no gain_or_loss will be recognized by controlled sub on the deemed receipt of property in exchange for its stock sec_1032 the basis in property received by controlled sub will be the same as the basis of such property in the hands of controlled sec_362 the holding_period of the property received by controlled sub will include the holding_period during which such property was held by controlled sec_1223 distributing’s momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 if controlled otherwise meets the requirements of a small_business_corporation under sec_1361 controlled will be eligible to make a subchapter_s_election under sec_1362 for its first taxable_year provided such election is made effective immediately following the termination of controlled’s original qsub election distributing’s momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled sub to be ineligible for a qsub election if controlled sub otherwise meets the requirements of a qualified_subchapter_s_subsidiary under sec_1361 controlled may make a qsub election with respect to controlled sub for controlled sub’s first taxable_year provided that such election is made effective immediately following the termination of qsub4’s original qsub election the accumulated_adjustments_account of distributing will be allocated between distributing and controlled in a manner similar to the manner in which the earnings_and_profits of distributing will be allocated under sec_312 see sec_1_312-10 reg sec_1_1368-2 distributing’s earnings_and_profits will be allocated among distributing and controlled in accordance with sec_312 and sec_1_312-10 caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-106472-06 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter moreover as stated above this office has not reviewed any information pertaining to and has made no determination regarding whether the transaction described below satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations whether the distribution described below is used principally as a device for the distribution of earnings_and_profits of distributing or controlled or both see sec_355 of the i r c and sec_1_355-2 or whether any distribution described below is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing or controlled see sec_355 and sec_1_355-7 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely gerald b fleming senior technician reviewer branch corporate
